EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 03/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,698,326 B2 issued to Shibazaki, has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-48 are allowed.

The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 12, 19, 26, 35 and 42 Shibazaki discloses a measurement device / a measurement method that acquires position information of marks formed on a substrate which is held on a substrate holder provided in an exposure apparatus and to which exposure processing is performed, before the exposure processing is performed (as shown in Figs. 1, 2, 6 and 21-24), the device comprising: 
a first detection system (Alignment Systems) that detects the marks formed on the substrate (paragraphs [0096]-[0099]); 
a stage (WST/MST) that is movable and configured to hold the substrate on a holding member different from the substrate holder (as shown in Fig. 2); 
a position measurement system (Encoder systems, eg. 110A/110B) capable of acquiring position information of the stage (paragraphs [0433]-[0440] teaches the position measurement system); and 
a controller (Fig. 16) that obtains position information of each of a plurality of marks provided at each of a plurality of divided areas on the substrate, based on a detection result of the first detection system and the position information of the stage acquired by the position measurement system (paragraphs [0433]-[0502] teaches measurement of the position in directions of six degrees of freedom of wafer table by measurement coordinate setting measurement system, wherein the main controller simultaneously measures the position in directions of six degrees of freedom of wafer table, using measurement coordinate setting measurement system and the second fine movement stage position measurement system),
wherein the controller obtains, by statistical calculation, a correction amount from a design position of each of the plurality of divided areas, using the position information of each of the plurality of marks that has been obtained (paragraphs [0318] and [0487]).
However, Shibazaki does not teach wherein the detection result being detected and the position information of the stage being acquired while the substrate is held on the holding member of the stage and before the substrate is held by the substrate holder of the exposure apparatus for the exposure processing, wherein the controller obtains, by statistical calculation, a polynomial expression that shows a correction amount from a design position of each of the plurality of divided areas, using the position information of each of the plurality of marks that has been obtained, and it does not appear to be obvious why one of ordinary skill in the art would modify Shibazaki such that the detection result being detected and the position information of the stage being acquired while the substrate is held on the holding member of the stage and before the substrate is held by the substrate holder of the exposure apparatus for the exposure processing, wherein the controller obtains, by statistical calculation, a polynomial expression that shows a correction amount from a design position of each of the plurality of divided areas, using the position information of each of the plurality of marks that has been obtained, see pages 17-19 of the remarks.
Accordingly, the prior art fails to teach or fairly suggest a measurement device / a measurement method that acquires position information of marks formed on a substrate which is held on a substrate holder provided in an exposure apparatus and to which exposure processing is performed requiring “the detection result being detected and the position information of the stage being acquired while the substrate is held on the holding member of the stage and before the substrate is held by the substrate holder of the exposure apparatus for the exposure processing, wherein the controller obtains, by statistical calculation, a polynomial expression that shows a correction amount from a design position of each of the plurality of divided areas, using the position information of each of the plurality of marks that has been obtained”, in the combination required by the claim.

Claims 2-11, 13-18, 20-25, 27-34, 36-41 and 43-48 are allowable by virtue of their dependency on claims 1, 12, 19, 26, 35 and 42.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEORAM PERSAUD whose telephone number is (571)270-5476. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEORAM PERSAUD/Primary Examiner, Art Unit 2882